Citation Nr: 0119676	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-07 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her husband.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from February to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which, inter alia, granted service 
connection for headaches as residuals of concussion, and 
assigned a 10 percent evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045-9304, effective from December 1995.  The 
veteran appealed that April 1996 rating decision.  See 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999). 

In addition to the veteran's headaches disability, service-
connected has been established for disabilities of 
chondromalacia of the right knee, evaluated as 30 percent 
disabling; chondromalacia of the patellae of the right knee, 
limitation of motion, evaluated as 30 percent disabling; and 
degenerative joint disease of the right knee, evaluated as 10 
percent disabling.  Her combined disability rating is 60 
percent.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which expanded the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits.  The law applies to all claims pending 
on the date of enactment.  Pursuant to the VCAA, there is now 
an expanded duty to assist the veteran.  Accordingly, the 
case is now being reviewed by the Board based on all the 
evidence of record, and all pertinent laws, regulations, and 
Court decisions.  Among other things, VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), which had held that VA cannot assist in the 
development of a claim that is not well grounded. 

The VCAA also provided that if a claim had been denied as 
"not well grounded" and became final during the period 
beginning on July 14, 1999, and ending on the date of 
enactment of VCAA, then VA shall, on request of the claimant 
or on the Secretary's own motion within two years after 
enactment of VCAA, order the claim readjudicated as if the 
denial or dismissal had not been made.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), (b), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The provisions of the 
act apply to all claims filed on or after its date of 
enactment, November 27, 2000, as well as claims filed before 
then but not finally decided as of that date.  VAOPGCPREC 11-
2000.  

Prior to enactment of VCAA, the veteran had raised a claim 
for service connection for a neuropsychiatric disability, 
which the RO denied on a "not well grounded" basis in a 
March 1997 rating decision.  A June 23, 1999 Board decision 
confirmed that rating decision on the same basis.  While that 
claim was denied as not well grounded, that denial became 
final with the June 23, 1999 Board decision.  This final 
decision was  not during the period beginning on July 14, 
1999, and ending on the date of enactment of VCAA.  
Therefore, pursuant to § 7(b) of VCAA, the statutory 
requirements necessary for readjudicatation by the RO are not 
met and that decision remains final.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's headaches as a residual of concussion have 
been described as a tension type headache, manifested 
primarily by subjective complaints of daily headaches, with 
no evidence of dementia or neurological disability.

3.  Migraine type headaches have not been diagnosed and the 
headaches she has are not prostrating.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
headaches residual to concussion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7, 
4.124a, 4.130, Diagnostic Codes 8045, 9304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claim for an 
increased evaluation.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Board 
finds that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
no further development is necessary in order to comply with 
the VA's statutory duty to assist the veteran with the 
development of facts pertinent to her claim.  Specifically, 
the veteran has been afforded VA examinations, and records of 
reported treatment have been obtained.  The record contains 
the veteran's service medical records and VA clinical records 
and reports of examinations with relevant medical opinions.  
The record also includes transcripts of testimony from 
hearings before Board Members in March 1998 and May 2001, and 
statements from the veteran.  

Additionally, the veteran has been apprised of the evidence 
needed to substantiate her claim.  See the January 2000 
Statement of the Case issued during the pendency of the 
appeal.  Accordingly, the VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim.  

In general, disability evaluations are assigned by applying 
VA's Schedule for Rating Disabilities, which represents as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
(2000).  Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27 (2000).  If there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2000).

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
When the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Service medical records show that the veteran was seen for 
tension headaches in February 1968.  In April 1968 she was 
seen for complaints of headaches after being struck on the 
head by a blackboard.  At that time, the examiner doubted 
that there was any organic pathology.  When seen again about 
one week later in April 1968, the veteran had complaints of 
being unconscious when the injury had occurred and of present 
occipital-frontal headaches.  The impression at that time was 
that her headaches were probably secondary to tension, with 
no sign of intracranial injury.  The veteran was seen for 
complaints of nervous spells with headaches in May 1968. The 
diagnosis at that time was tension headaches.  

Service medical records of June 1968 show that the veteran 
was admitted for observation for head trauma after she became 
faint and fell down some stairs.  She gave a past history of 
intermittent fainting spells of unknown etiology, most 
recently two weeks prior to admission.  The diagnosis was 
mild cerebral concussion secondary to fall.  At her October 
1968 separation examination, the veteran made no relevant 
complaints and the neurologic evaluation was normal.

During a January 1995 VA general examination, the veteran 
complained of headaches since her inservice concussion.  She 
complained that the headaches occurred at least once a day, 
could last hours, and sometimes were associated with nausea, 
vomiting and photophobia.  She reported that her vision had 
been variable for 10 to 12 years.  The examiner offered an 
impression that the veteran may have migraine, and she was 
started on medication.  Examination of the neurological 
system was normal with good reflexes.  Coordination was 
normal and there was no weakness.  No pertinent diagnosis was 
made.

During an August 1998 VA psychiatric examination, the 
examiner noted that the veteran seemed to be presently 
showing signs of anxiety and depression related to her 
chronic pain, financial problems and difficulties relating.  
The examiner did not think that the anxiety and depression 
were related to the brain syndrome she had in service.  The 
examiner also noted that the veteran did not presently show 
many signs of memory problems. 

During a September 1999 VA neurological examination the 
veteran complained of having headaches for the past 31 years 
since an inservice head injury in which she lost 
consciousness.  She complained that until recently she had 
had headaches every other day, but in the last five to six 
months she had been having headaches every day, which were 
manifested by continuous pain.  She described her headaches 
as a burning and aching pain that begins in both temples and 
radiated into the occipital area as well as to the back of 
the neck.  The headaches were associated with nausea, upper 
back pain, and an inability to function.  She also reported 
burning and paresthesia involving the lower back, the upper 
back, both lower extremities, and both upper extremities.  

On examination, she was alert and oriented as to time, place 
and person.  Cranial nerves II through XII were intact.  
Motor examination was limited due to complaints of pain 
everywhere.  Motor examination revealed strength of 4/5 in 
both upper extremities and both lower extremities.  Deep 
tendon reflexes were bilaterally symmetrical and normal.  
Plantar response was flexor bilaterally.  Sensory examination 
was remarkable for impaired pinprick in both upper 
extremities and decreased vibration in both feet.  Position 
was intact.  Cerebellar examination revealed no dysmetria on 
finger-nose-finger or heel-to-shin test.  Gait and station 
revealed no significant neurogenic gait abnormality but the 
veteran was unable to walk on the heels and toes due to 
complaints of pain everywhere.  The diagnosis was chronic 
headaches, which were likely post-concussion chronic 
headaches.    

Various VA clinical records reflect treatment from 1995 
through May 1999 for different medical conditions and 
disorders.

An April 1996 rating decision granted service connection for 
headaches, as residuals of a concussion, and assigned a 10 
percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 
8045, the rating code for brain disease due to trauma.  
Review of the medical evidence in the claims folder reveals 
that the veteran has never manifested any symptoms of 
delirium, dementia, or other cognitive disorder related to 
the concussion.

Diagnostic Code 8045, brain disease due to trauma, provides 
that purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis etc., following 
trauma to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

In this case, the evidence reflects that the veteran claims 
that she has constant headache pain which has been attributed 
to a head injury.  Pain may provide a basis for a compensable 
disability rating.  Smallwood v. Brown, 10 Vet. App. 93, 98 
(1997).  The Board has carefully considered the veteran's 
testimony to the effect that she has functional impairment 
from headache pain that interferes with her ability to work.  
38 C.F.R. § 4.10.

Evidence of record shows that during the appeal period the 
veteran has continued to complain of headaches which occur on 
a daily basis.  VA outpatient treatment records and the VA 
neurological examination conducted in September 1999, 
indicate diagnoses of tension headaches which are chronic and 
are likely due to concussion.  There is no medical evidence 
of neurological disorder or dementia.  Although the examiner 
in the August 1998 VA mental disorders examination noted 
signs of anxiety and depression, the examiner opined that 
this was not related to the veteran's service-connected brain 
syndrome.  The veteran and her spouse have argued, in 
essence, the veteran is entitled to a higher rating because 
her headaches have recently increased in frequency and 
severity.  Although the veteran has related other symptoms to 
her headaches disability, including nausea, upper back pain, 
burning and paresthesia involving the back and extremities, 
none of the objective medical evidence shows that these 
complaints are related to the veteran's service-connected 
concussion residuals.  Only the headaches have been 
recognized as a residual of the inservice concussion.

Primarily, the veteran's disability consists of the purely 
subjective complaint of headaches, recognized as symptomatic 
of brain trauma under Diagnostic Code 8045, which allows for 
a rating of 10 percent and no more under Diagnostic Code 
9304.  After a careful review of the evidence, it is found 
that entitlement to an evaluation in excess of 10 percent on 
a schedular basis is not warranted.  There is no evidence 
that the veteran has been diagnosed with multi-infarct 
dementia; therefore, there is no basis to grant an evaluation 
in excess of 10 percent pursuant to Diagnostic Code 9304.  
Furthermore, there is no medical evidence of purely 
neurological disabilities symptomatic of brain trauma; thus, 
a higher rating than 10 percent would not be warranted under 
any diagnostic code dealing with such disabilities.  See 38 
C.F.R. 4.24a, Diagnostic Code 8045.

After a careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds that 
diagnostic codes other than 8045 do not provide a basis to 
assign an evaluation higher than the 10 percent evaluation 
currently in effect.  Diagnostic Code 8100 contemplates 
migraine headaches, and a 30 percent rating may be assigned 
for migraines with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  The evidence does show that the veteran has reported 
having headaches every day, described as manifesting 
continuous pain.  However, the evidence does not suggest that 
the veteran's headaches are of such severity to be considered 
characteristic-prostrating attacks as required for a 30 
percent rating under Diagnostic Code 8100.  38 C.F.R. 4.124a, 
Diagnostic Code 8100.

Accordingly, a rating higher than 10 percent for headaches as 
a residual of head injury is not warranted, and the claim 
must be denied.  The Board finds that the evidence shows that 
this level of impairment due to residuals of head injury, 
including headaches, has existed since the effective date of 
the grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The record reflects that the RO considered the issue of 
entitlement to an extraschedular rating under the criteria of 
38 C.F.R. § 3.321(b)(1) as to the service-connected headaches 
as residuals of concussion.  In reaching a determination 
here, the Board finds that the evidence does not suggest that 
the veteran's headaches present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards or to warrant 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  For 
example, the headaches do not require frequent periods of 
hospitalization, nor do they present marked interference with 
employment that has not already been contemplated by the 
currently assigned schedular evaluation. While the Board 
notes that the veteran has not been employed since 1971, 
there appears to be evidence in the record of other 
nonservice-connected disabilities that might have contributed 
to the veteran's unemployment status.

In light of all evidence of record, the Board finds that the 
veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation.  38 
C.F.R. § 4.7.  In this regard the evidence is not in 
equipoise, but is against a higher rating.  Thus the benefit 
of the doubt cannot be applied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating greater than 10 percent for headaches as a 
residual of concussion is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

